MEMORANDUM OPINION
                                          No. 04-11-00237-CV

            IN THE INTEREST OF K.L., V.L., Jr., M.L., N.L., and V.L., Minor Children

                      From the 406th Judicial District Court, Webb County, Texas
                                Trial Court No. 2009-CVJ-001133-D4
                               Honorable Paul Gallego, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 3, 2011

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights. Counsel

has filed a brief representing that he has conducted a professional evaluation of the record and

determined that there are no meritorious issues to raise on appeal. Counsel concludes the appeal

is frivolous. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). See

In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio May 21,

2003, order) (applying Anders procedure to appeals from orders terminating parental rights),

disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.). In

compliance with the procedure in Anders, counsel sent a copy of counsel’s brief to appellant, and
                                                                                  04-11-00237-CV


informed appellant of her right to file her own brief. See Nichols v. State, 954 S.W.2d 83, 85-86

(Tex. App.—San Antonio 1997, no pet.). Appellant has not filed a pro se brief.

       After reviewing the record from the trial on the merits and counsel’s brief, we agree that

the appeal is frivolous and without merit. Accordingly, we affirm the trial court’s judgment, and

grant counsel’s motion to withdraw. Id.



                                                    Phylis J. Speedlin, Justice




                                              -2-